Title: From Thomas Jefferson to John Harriott, 5 August 1793
From: Jefferson, Thomas
To: Harriott, John



[Dear Sir]
[Philadelphia] Aug. 5. 1793.

I have duly received your […] [pack]ages from Mr. Pinckney for your care of which I return you my thanks. Your object being to settle yourself in this country, you have certainly taken the wisest course, that of going yourself to see the different parts of it, and chuse for yourself. This choice, in order to make it a happy one, depending on the circumstances of climate, soil, cheapness of land, state of society &c. adapted to the views of the person, none but himself can make it. You mention doubts between New York, Rhode-island, and the back country. There are circumstances which would render it worth your while to look also a little way Southwardly. From my knoledge of the different parts of the middle states I would advise you to visit the country lying along the little mountains about 20. or 25. miles below the blue ridge in Virginia, crossing the Patowmac about Leesburg, passing South Westwardly by the Red house Fauquier court house, Culpepper court house and along the South West mountains. There is no healthier nor finer climate in  America, the winters do not eat up the summers, as is the case Northwardly, the soil of the richest and best adapted to farming, and having been kept in the hands of tobacco makers, remains still ill in it’s appearance, consequently cheap, but capable of becoming excessively rich, and in a very short time, in the hands of a farmer. I take the liberty of mentioning this, because I know that particular circumstances lead the views of uninformed strangers in a direction which does not give them a fair choice to suit their views and interests: and I have thought I could not serve you better than by apprising you of it. I have the honor to be Sir Your most obedt. humble servt.

Th: Jefferson

